DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 2/08/2022.  Claims 1, 4-6, 9, 12-13, and 15 are amended, claims 21-22 are new, and claims 1-6, 9-13, 15-16, 18-22 are currently pending.

Allowable Subject Matter
Claims 1-6, 9-13, 15-16, 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in combination with other references, neither teaches nor suggests, in the context of a lighting device comprising: a light source that generates illumination light along an optical path of the lighting device; a ring-shaped aperture disposed along the optical path such that a central portion of the illumination light is shielded and the illumination light transmitted through the ring-shaped aperture has a ring-shaped cross section in a plane perpendicular to the optical path; and an object lens positioned downstream of the ring-shaped aperture along the optical path to focus the illumination light having the ring-shaped cross section on a focal plane onto a specimen disposed at the focal plane, wherein: the ring-shaped aperture is defined between an inner light shield and an outer light shield delimiting an outer boundary of the ring-shaped aperture, the inner light shield being arranged centrally with respect to the outer boundary of the ring-shaped aperture delimited by the outer light shield, and transmittance of the inner light shield, with respect to the illumination light, decreases from a central portion to a peripheral portion thereof (emphasis added). 
In the context of an illumination apparatus providing illumination onto a specimen, the prior art devices do not disclose the combination of inner and outer shields with the claimed transmittance characteristic in the annular illumination portion of the aperture. Newly cited US Pat. No. 9,594,240 to Kimura et al. explicitly discloses a substantial portion of the claimed invention in the illumination device depicted in Fig. 1 and the optical device 3 as shown in the embodiment of Figs. 5A-5C.  In particular, there is an light shield 3a and transmittance decreases from a central portion toward a peripheral portion (i.e. from 3at’ to 3bt’ in Fig. 5B) though there is no outer shield disclosed.  Further there is no clear motivation that an artisan would have to provide the outer shield beyond the boundary of the high transmittance annular region 3c. While the charts of transmission in Fig. 5B and 5C show a solid line from 3ct’ to the x-axis, it cannot be said whether this is an artifact of the chart or a design of the physical optical device 3 (i.e. transmission goes to near-zero on the periphery and constitutes a light shield).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872